Citation Nr: 1429691	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for stress fracture of the second metatarsal, right foot.  

3.  Entitlement to service connection for irritable bowel syndrome (IBS).  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for onychomycosis of the bilateral great toenails.  

7.  Entitlement to an initial increased rating for left wrist tendonitis and ganglion cysts with surgical scars, evaluated as 10 percent disabling.  

8.  Entitlement to an initial increased rating for tinnitus, evaluated as 10 percent disabling.  

9.  Entitlement to an effective date earlier than July 6, 2010 for the grant of service connection for left wrist tendonitis and ganglion cyst with surgical scars.  

10.  Entitlement to an effective date earlier than July 6, 2010 for the grant of service connection for tinnitus.  

11.  Entitlement to nonservice-connected pension.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1991.  He also has unverified Army reserve duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  Service connection for left wrist ganglion cyst with surgical scars, and tinnitus, were granted by rating decision of October 2010.  A 10 percent rating was provided for both disabilities, effective July 6, 2010.  The Veteran disagreed with the ratings and effective dates provided, and the current appeal ensued.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, those claims are still in appellate status.  The RO also denied the other issues on appeal.   


The issues of entitlement to service connection for sleep apnea, IBS, low back disorder, and onychomycosis of the bilateral great toenails, and nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran's stress fracture of the second metatarsal, right foot, had its onset in service, arthritis of the second right foot metatarsal was manifested within one year of service discharge, or the stress fracture residuals are otherwise related to his active service.  

2.  The Veteran does not have a bilateral hearing loss disability as defined by VA regulation.  

3.  The left wrist tendonitis and ganglion cysts with scars are not productive of favorable ankylosis in 20 to 30 degrees, nor are the surgical scars unstable, painful, or of an area of at least 6 square inches (39 square cm).  

4.  The 10 percent rating currently in effect is the maximum schedular rating for tinnitus; factors warranting request for an extraschedular rating are not shown.  

5.  The Veteran filed a claim for service connection for ganglion cyst and tinnitus, which was received on July 6, 2010.  

6.  By rating decision of October 2010, service connection for left wrist ganglion cyst with surgical scars and tinnitus was granted, effective July 6, 2010, the date of the claims.  



CONCLUSIONS OF LAW

1.  Stress fracture of the second metatarsal, right foot, was not incurred in or aggravated by active service, nor may arthritis of the second metatarsal of the right foot be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

3.  The criteria for an initial rating in excess of 10 percent for left tendonitis and ganglion cysts with scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5214 (2013). 

4.  There is no legal basis for the assignment of an initial rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

5.  The criteria for effective dates earlier than July 6, 2010 for the grants of service connection for ganglion cysts with scars and tinnitus have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claims decided herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's earlier effective date claims arise from his disagreement with the initial effective date assigned following a grant of service connection.  He has also filed for increased initial ratings for his service-connected ganglion cysts with scars and tinnitus.  Courts have held that once a claim for benefits is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice was required under the VCAA. 

As for the claims for service connection, the VCAA duty to notify was satisfied by a letter of July 2010.  The letter fully addressed all notice elements.  It informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his claims that have not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a Remand to obtain any additional records, with respect to these particular claims, is not required.  

The Board notes that the Veteran's service treatment records are associated with the claims folder.  His complete reserve service treatment records are not associated with the claims folder, the Veteran states he has none of those records, and a November 2010 Formal Finding of Unavailability of those Service Treatment Records has been associated with the claims folder.  All efforts to obtain those military records have been exhausted and those records are unavailable.  Those unavailable records and the service treatment records already associated with the claims folder, are not pertinent to his earlier effective date claims.  

The Veteran was offered the opportunity to testify at a Board hearing.  He declined.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claims decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;
 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, or other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 . 

The Veteran asserts that service connection for traumatized toes (or stress fracture of the 2nd metatarsal) and bilateral hearing loss is due to service incurrence.  He stated that he sustained an injury to his feet in service and that he was exposed to acoustic trauma on the flight line in service which ultimately affected his hearing.   

Service treatment records show that the Veteran had normal hearing for VA purposes on entrance, on audiology examination of May 1989, and on separation examination in October 1991.  In July 1990, he sustained blunt trauma to the plantar aspect of his right foot, while climbing a ladder.  Examination showed normal gait, with a small bruise at the plantar calcaneal bone.  There was pain in the great toe.  There was minimal tenderness when palpated.  The diagnosis was contusion.  

After service, a physical examination for reserves in December 1993, indicated no history of arthritis, or broken bones.  The Veteran gave a history of a broken right foot, two weeks before entering the reserves, at the second metatarsal.  

The Veteran underwent a VA examination in September 2010.  He related that he had aching in his toes all the time and that bumping the dorsal aspect of the great toes increased the pain severely.  Only the great toes, bilaterally, were painful when pressure was applied to the dorsal side. The pain in his great toes usually increased with walking, but he stated he learned to ignore the pain.  Physical examination of the feet showed no gait abnormality, no edema, no instability, weakness, or tenderness.  There was pain with direct pressure to the dorsal aspect of the great toes, bilaterally.  The diagnosis was stress fracture of the second metatarsal of the right foot as indicated on x-ray by periosteal reaction associated with diaphysis of the right second metatarsal.  The examiner indicated that the enlistment and separation examinations identified no physical abnormalities of the feet.  A physical examination of more than 2 years from the time of separation showed a broken right foot, fracture of the second metatarsal.  

As to the claim for stress fracture of the second metatarsal of the right foot, service connection is not warranted.  There was no evidence of a stress fracture on entrance or separation from service.  The initial evidence of a stress fracture of the right foot was shown 2 years after service separation when he was being examined for reserve duty.  At that time, he noted he had fractured his right foot two weeks previously.  As this stress fracture was not noted to have occurred until 2 years after service separation and prior to reserve service, service connection for stress fracture of the second metatarsal is not warranted.  Additionally, although his service comrade indicated in a December 2012 statement that he saw the Veteran smash his feet under a water buffalo in service, he was not able to indicate anything other than the Veteran appeared in great pain at the time and that his toenails changed colors after that injury.  The comrade said nothing related to a stress fracture and did not indicate that he knew whether or not a stress fracture of the right foot had occurred.  Finally, in a March 2011 statement from the Veteran, he indicated, in pertinent part, that he did not file a claim for a broken foot.  Therefore, with no evidence of a stress fracture (broken foot) in service, or until 2 years or more thereafter, service connection for a stress fracture, second metatarsal, which did not occur in service, within one year of separation, nor is due to an incident in service, is not warranted.  

As for the Veteran's claim for bilateral hearing loss, that claim must also fail.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385.  

As previously stated, the Veteran had normal hearing for VA purposes at entrance, during service and at service separation.  

In September 2010, the Veteran underwent a VA audiology examination.  The findings on examination were within normal limits for VA purposes.  Only one auditory threshold was above 26 decibels and speech recognition scores using the Maryland CNC were 100 percent in both ears.  

Hearing loss disability, as previously stated, is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000 Hertz  are considered when determining whether or not the veteran has a hearing loss for VA purposes.  Here, as noted, the Veteran has not had bilateral hearing loss for VA purposes in service or at an time thereafter. 

The Board has considered the Veteran's statements submitted through written correspondence with respect to his claimed hearing loss.  He stated that he wore hearing protection every day in service.  He also stated that he had good hearing prior to entering service.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  However, it is important to note that the Veteran is not competent to establish that he had hearing loss for VA purposes, as this requires audiometric testing, and is therefore considered a medically complex determination.  

The presence of a current bilateral hearing loss disability is paramount.  When a claimed condition is not shown, there may be no grant of service connection.  See Rabideau. 

As this is lacking, the claim of entitlement to service connection for bilateral hearing loss is denied.   


Initial Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule),  38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14. 

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, a veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998). 

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 
38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  Here, as the medical evidence shows in the November 2011 VA examination that the Veteran is right-hand dominant, his right arm is his major extremity for rating purposes.  

By rating decision of October 2010, the RO granted service connection for left wrist ganglion cysts with surgical scars and assigned a 10 percent rating under Diagnostic Code 5299-5020, rated by analogy to synovitis, effective July 6, 2010, the date of claim.  Service connection for tinnitus was also granted and assigned a 10 percent rating under Diagnostic Code 6260, effective July 6, 2010, the date of claim.  The Veteran seeks higher initial disability ratings for both his service-connected left wrist tendonitis and ganglion cysts with surgical scars and his service-connected tinnitus on the basis that the 10 percent ratings assigned do not adequately reflect the severity thereof.  

The Veteran underwent a VA examination in September 2010.  Focal tenderness was reported on the lateral aspect of the left wrist with palmar flexion and ulnar deviation strength testing.  There was no effusion, edema, redness, heat, inflammation, instability, deformity, or abnormal movement.  He had a nontender 2.5 cm long scar of the dorsal aspect of the lateral wrist.  He also had a nontender, slightly elevated, 3-4 mm wide, 3 cm long scar on the volar aspect of the left wrist.  Range of left wrist motion showed 0 to 70 degrees of dorsal flexion, 0 to 80 degrees of palmar flexion, 0 to 20 degrees of radial deviation, and 0 to 35 degrees of ulnar deviation with complaints of pain on the lateral wrist at 35 degrees.  There was 5/5 strength.  There was no additional functional limitation of this joint, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint times three, painful motion, weakness, or excessive fatigability, lack of endurance, or in coordination.  X-ray findings showed the bones appeared intact and the joint spaces appeared preserved.  

An audiology examination was conducted by VA in September 2010.  Tinnitus was diagnosed, bilaterally.  It was determined to be periodic.  

The Veteran underwent a VA examination of the wrist and scars thereof in November 2011.  It was noted that he had 2 surgical scars of the left wrist.  The scars were determined not to be disfiguring or painful.  The scars were not unstable or with loss of covering of skin over the scars.  A linear scar was 4 cm and superficial nonlinear scar was 3 cm x 1 cm.  One scar was not raised, not depressed, or adherent and was flesh colored.  The other scar was slightly raised, less than 1 mm, numb to the touch, not depressed, not adherent, and slightly darker in color than the surrounding tissue (keloid).  The wrist examination indicated that since the removal of the second ganglion cyst in 2009, the Veteran had pain in the surgical volar surface, pain with motion, no pain in rest, with pain increasing in flexion.  At the time of the examination, he had no pain.  He wore a splint at work and when out.  He stated the splint was helpful.  There was no dislocation, non-radiating pain, and no flare-ups.  Range of left wrist motion showed palmar flexion of 80 degrees or greater, dorsiflexion of 70 degrees or greater with pain at 70 degrees.  He was able to perform repetitive use with three repetitions.  On repetitive use, palmar flexion was accomplished to 90 degrees or greater and dorsiflexion was accomplished to 70 degrees or greater.  There was no additional limitation of motion on repetitive use.  There was pain on movement but no pain on palpation of the left wrist.  There was 5/5 strength on flexion and extension of the left wrist.  There was no ankylosis shown.  The total area of the scars associated with the left wrist were not greater than 39 square cm or 6 square inches.  The Veteran stated that his left wrist impacted his employment as he worked in produce at the grocery, and he avoided lifting or carrying large objects.    

Under DC 5214 ankylosis of the wrist of the minor extremity in a favorable position in 20 to 30 degrees dorsiflexion warrants a 20 percent rating, ankylosis of the wrist of the minor extremity in any other position except favorable warrants a 30 percent rating, and unfavorable ankylosis of the wrist of the minor extremity, in any degree of palmar flexion, or with ulnar or radial deviation warrants a 40 percent rating. 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524   (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

Under 38 C.F.R. § 4.71a, Plate I (2011), normal dorsiflexion (extension) of the wrist is 0 to 70 degrees, normal palmar flexion of the wrist is 0 to 80 degrees, normal forearm pronation is 0 to 80 degrees, normal forearm supination is 0 to 80 degrees, normal ulnar deviation of the wrist is 0 to 45 degrees, and normal radial deviation of the wrist is 0 to 20 degrees.  

Based on the evidence of record, considering the Veteran's complaints of pain, the Veteran's left wrist tendonitis and ganglion cysts with scars is productive of no more than painful motion of the wrist, warranting no more than a 10 percent rating under 38 C.F.R. § 4.59, entitling the Veteran to the minimum compensable (10 percent) rating for the joint.  The Veteran does not have favorable ankylosis in 20 to 30 degrees of dorsiflexion, necessary for 20 percent for the minor joint.  

The Board has also considered the applicability of separate ratings in addition to the present rating.  It was noted that the Veteran has two surgical scars which are considered part of his disability for his tendonitis of the left wrist with ganglion cysts.  The Board may consider whether a separate rating is warranted under the skin code for scars.  The Board acknowledges that the Veteran may be entitled to rating under scar codes, as long as there is no overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).  Although the Veteran has two surgical scars, the total area of the two scars are not of areas of 6 square inches (39 square cm).  The scars were also not found to be unstable or painful.  They were not adherent and showed no underlying tissue damage.   Given the totality of the evidence, to include the scars were found to be essentially asymptomatic, while the Veteran does have scarring, it is not indicative a separate compensable rating in this regard. 


As for the claim for an increased rating for tinnitus, that claim must also fail.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  

As this Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus by regulation under Diagnostic Code 6260, and he cannot receive separate ratings for each ear, there is no legal basis upon which to award a higher disability rating for tinnitus.  As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

The Board has considered the Veteran's statements that his left wrist tendonitis  and ganglion cysts, with scars, is worse.  He asserted, in essence, that he warranted an increased rating for this disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's left wrist tendonitis and ganglion cysts with scars has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's s left wrist tendonitis and ganglion cysts with scars is evaluated. 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's left wrist tendonitis and ganglion cysts with scars, and his tinnitus, was applied to the applicable rating criteria and case law. Although the applicable criteria for the left wrist tendonitis and ganglion cysts with scars provides for higher ratings, the Board fully explained why the higher rating was not warranted in excess of the 10 percent provided.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left wrist tendonitis and ganglion cysts with scars includes exceptional factors.  It is also not shown that the Veteran's tinnitus symptomatology is not contemplated by the current schedular rating.  He is not shown to experience any manifestations not expressly covered by the rating criteria under Diagnostic Code 6260.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his left wrist tendonitis and ganglion cysts with scars and tinnitus affect his ability to obtain or maintain substantially gainful employment.  He has indicated that he avoids lifting or carrying heavy objects.  The evidence also shows that the Veteran is employed as a supervisor and in produce at a grocery.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  

In sum, the Board finds that the preponderance of the evidence is against an increased rating for left wrist tendonitis and ganglion cysts with scars and tinnitus.  In making this determination, the Board has considered the benefit of the doubt doctrine, but concludes that the preponderance of the evidence is against the claims.  


Earlier effective date

Relevant regulations provide that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.400.  

In this case, the grant of service connection for tinnitus, and the award of the 10 percent disability rating, and additionally, the grant of service connection for left wrist tendonitis and ganglion cysts, and the award of the 10 percent disability rating, was effective July 6, 2010, the date of his claims.  Because the Veteran did not file his claim within one year of his discharge from active duty in October 1991, this is the earliest date available under VA law and regulations.  His claims for earlier effective dates are denied.


ORDER

Service connection for stress fracture of the second metatarsal, right foot, is denied.  

Service connection for bilateral hearing loss is denied.  

An initial rating in excess of 10 percent for left wrist tendonitis and ganglion cysts with scars is denied.  

An initial rating in excess of 10 percent for tinnitus is denied.  

An effective date earlier than July 6, 2010 for service connection for left wrist tendonitis and ganglion cysts with scars is denied.  

An effective date earlier than July 6, 2010 for service connection for tinnitus is denied.  


REMAND

Further development is necessary in the instant case.  

The Veteran claims that he has IBS, low back disorder, sleep apnea, and onychomycosis of the bilateral great toenails based on service incurrence.  The Veteran indicated that he had received treatment privately for his low back by C.S., MD of Burnsville, Minnesota, and Blue Cross Blue Shield of California for sleep apnea and IBS.  He stated that he was told after a test was performed in civilian life that he had IBS.  He claims he was treated for his low back privately, to include physical therapy.  These records and test results are needed prior to final adjudication of the claims.  

The issue of entitlement to nonservice-connected pension is held in abeyance during the pendency of this remand as this issue is inextricably intertwined with issues on REMAND.  See Harris v. Derwinski, 1 Vet. App 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release of information from the Veteran (which includes completion of a separate VA 21-4141 for each individual medical provider seen for each claimed condition), the RO/Appeals Management Center (AMC) should seek to obtain the private records from Dr. C.S. for treatment of the Veteran's low back disorder, Blue Cross Blue Shield of California for treatment of sleep apnea and IBS, and any private physician that the Veteran claims treated him for onychomycosis of the toes, sleep apnea, IBS, and also the clinician who provided him physical therapy for his low back disorder.  The Veteran must provide the name, address, and approximate date of treatment for each claimed condition and thereafter, if the records are obtained, the RO/AMC should associate those records with the claims folder.  All requests undertaken in this regard and all responses received must be documented in the claims folder.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to adjudication of the claims.  

3.  Thereafter, readjudicate the Veteran's service connection claims for a low back disorder, IBS, sleep apnea, and onychomycosis of the toes and his claim for nonservice-connected pension, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


